

117 HR 2722 IH: Alerting Local Leaders and Ensuring Responsible Guidelines for Youth Act
U.S. House of Representatives
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2722IN THE HOUSE OF REPRESENTATIVESApril 21, 2021Mr. Cartwright (for himself, Mr. Krishnamoorthi, Mr. Khanna, Mr. Correa, Ms. Matsui, Ms. Norton, and Mr. Cohen) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Elementary and Secondary Education Act of 1965 to require local educational agencies to implement a policy on allergy bullying in schools, and for other purposes.1.Short titleThis Act may be cited as the Alerting Local Leaders and Ensuring Responsible Guidelines for Youth Act or the ALLERGY Act.2.Requirement for policies on allergy-related bullyingPart F of title VIII of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7901 et seq.) is amended by adding at the end the following:6Policies on Allergy Bullying8581.Requirements(a)In generalAs a condition of receiving funds under this Act, a local educational agency shall establish and implement a policy on allergy bullying in the schools served by the local educational agency, which, at a minimum, requires that each such school—(1)educate students, school personnel, and parents about allergy bullying, and that such bullying is against the rules of the school;(2)clearly define what the punishment or response may be for a violation of the rule against allergy bullying, which may include a therapeutic response, where appropriate;(3)have in effect policies and procedures that encourage each victim of allergy bullying to report such bullying to school personnel; and(4)in carrying out the requirements of paragraphs (1) through (3), is in compliance with the requirements of the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) and the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).(b)CertificationAs a condition of receiving funds under this Act, a local educational agency shall certify in writing not later than October 1 of each year to the State educational agency involved that the local educational agency has established and implemented the policy described in subsection (a). The State educational agency shall report to the Secretary not later than November 1 of each year a list of those local educational agencies that have not filed a certification or against which complaints have been made to the State educational agency that the local educational agency is not in compliance with this section.(c)DefinitionIn this section, the term allergy bullying means unwanted, aggressive behavior by a student toward another student with an allergy and includes—(1)a real or perceived imbalance of power due to such other student’s allergy, such as physical strength, access to embarrassing information, or popularity, to control or harm such other student; and(2)actions such as making threats, spreading rumors, physical or verbal attacks, and excluding such other student from a group on purpose..3.Table of contentsThe table of contents for the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended by inserting after the item relating to section 8574, the following:Subpart 6—Policies on Allergy Bullying Sec. 8581. Requirements..